DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 2/15/2022. Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are currently pending and have been examined. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/15/2022, with respect claims 1-5, 7-12 and 14-19, based on applicant’s amendments, have been fully considered and are persuasive.  The previous rejection of claims 1-5, 7-12 and 14-19 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Tu et al. (Tu, US 2020/0081982), Denkowski 
Tu teaches a translation model based training method including translating, by one or more computing devices, a source language text with a modified translation model to obtain a target language text corresponding to the source language text, the modified translation model being obtained by translating a test text with an original translation model to obtain one or more translated texts for training, and modifying the original translation model based on a text evaluation result of the one or more translated texts for training  and the text evaluation result for evaluating a contextual semantic relation in the translated text for training. 
Denkowski teaches optimized statistical machine translation with rapid adaptation capability, including extensions to conventional machine translation pipelines, multiple domain-specific and non-domain-specific dynamic language translation models and language models and large-scale discriminative training. Incremental update technologies are also disclosed for use in updating a machine translation system in four areas: word alignment; translation modeling; language modeling; and parameter estimation. A mechanism is also disclosed for training and utilizing a runtime machine translation quality classifier for estimating the 
Zhao teaches generating multi-language social network user profiles by translation, including obtaining translated text with optimum probability. 
Huang teaches a method and system for statistics-based machine translation including a system that trains and optimizes a transition quality prediction model using training samples, determines weights for linguistic translation features and weights for localized translation features according to a formula for determining optimal model parameters based on a maximum likelihood method. 
Na teaches evaluating quality of automatic translation and for constructing distributed representation model, including learning through at least one of a plurality of neural networks types, wherein conversion to distributed representation of reference and first translation, calculating similarity between 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A text translation method, comprising: 
obtaining, by one or more computing devices, a source language text; and 
translating, by the one or more computing devices, the source language text with a modified translation model to obtain a target language text corresponding to the source language text, the modified translation model being obtained by translating a test text with an original translation model to obtain one or more translated texts for training, and modifying the original translation model based on a text evaluation result of the one or more translated texts for training, and the text evaluation result for evaluating a contextual semantic relation in the translated text for training, wherein the text evaluation result of the one or more translated texts for training, comprising a text evaluation result of a translated text with an optimum probability, and a text evaluation result of a translated text with a random probability; 
translating, by the one or more computing devices, the test text with the original translation model to obtain the translated text with the optimum probability and the translated text with the random probability; 

modifying, by the one or more computing devices, the original translation model based on the text evaluation result of the translated text with the optimum probability and the text evaluation result of the translated text with the random probability, 
wherein the overall evaluation algorithm is an incentive algorithm; 
obtaining the text evaluation result of the translated text with the optimum probability and the text evaluation result of the translated text with the random probability based on the overall evaluation algorithm and the standard translated text of the test text comprises: 
obtaining a first vector corresponding to the translated text with the optimum probability and a second vector corresponding to the standard translated text of the test text based on a recurrent neural network trained based 
subtracting a similarity between the first vector and the third vector from a similarity between the first vector and the second vector to obtain a difference as the text evaluation result of the translated text with the optimum probability;
obtaining a fourth vector corresponding to the translated text with the random probability based on the RNN trained based on the forward word order; and
subtracting a similarity between the fourth vector and the third vector from a similarity between the fourth vector and the second vector to obtain a difference as the text evaluation result of the translated text with the random probability.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 1, 5, 7, 11, 12, 14, 18 and 19 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
2/26/22
lms